          Case 1:19-cv-00895-RDA-JFA Document 13 Filed 10/09/19 Page 1 of 3 PageID# 59

TO:

                  Register of Copyrights                                                                 REPORT ON THE
                   U.S. Copyright Office                                                    FILING OR DETERMINATION OF AN
                101 Independence Ave. S.E.                                                             ACTION OR APPEAL
               Washington, D.C. 20559-6000                                                        REGARDING A COPYRIGHT




       In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                      COURT NAME AND LOCATION

        El ACTION             □ APPEAL                                  US District Eastern District of Virginia
DOCKET NO. l :19-cv-895            DATE FILED 07-08-2019                401 Courthouse Square. Alexandria, VA. 22314


PLAINTIFF                                                                          DEPENDANT

     MALIBU MEDIA, LLC                                                              JOHN DOE subscriber assigned IP address 73.12.84.139




          COPYRIGHT                                                                                                     AUTHOR OR WORK
                                                             TITLE OF WORK
      REGISTIUTION NO.


 1                                See attached

2


3


4


5




       In the above-entitled     case, the following copyright(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                            □ Arnendmem                □ Answer              □ Cross Bill           □ Other Pleading
          COPYRIGHT
                                                             TITLE OF WORK                                              AUTHOR OF WORK
       REGISTIU\TION NO.


 1                                See attached

2


3


     In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, any,of the court is attached.
COPY ATTACHED                                                 WRITTEN OPINION ATTACHED                                     DATE REb


                Ordd          n Judgment                                     Yes       ^dVNo

CLERK                                                         (BY)DEPUTY OLE                                               DATE

           Fernando Gallndo, Qerk
                   1) Upon initiation of action,               2) Upin RhngT)! document adding copynght(s),        3) Upon lemiination/of aetibii,
                       mail copy to Register of Copyrights        maiAcopy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                   4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
Case 1:19-cv-00895-RDA-JFA Document 13 Filed 10/09/19 Page 2 of 3 PageID# 60
Case 1:19-cv-00895-RDA-JFA Document 13 Filed 10/09/19 Page 3 of 3 PageID# 61
